Mr. Justice Phillips delivered the opinion of the Court: It is apparent from an examination of this record that the-only question of law arising is as to whether there was a delivery of the deed by plaintiff in error to the defendants in error. The evidence shows that after the execution of the deed he stated that the deed had been made and recorded, and the making and recording were the carrying 'out of a. previously expressed intention, and, from the evidence in this-record, the grantor knew the effect of the deed. By its terms he had reserved the control and use of the premises to himself during his natural life, and-by his declarations had encouraged the making of repairs and improvements thereon by the grantees, which was done by them. The deed was, from the-evidence, a voluntary conveyance, and the presumption of the delivery of a deed in a ease of a voluntary settlement is-stronger than in a case of bargain and sale. Masterson et al. v. Cheek et al. 23 Ill. 72; Bryan et al. v. Wash et ux. 2 Gilm. 557; Reed et al. v. Douthit et al. 62 Ill. 348; Rivard et al. v. Walker et al. 39 id. 413 ; Cline et al. v. Jones et al. 111 id. 563. If a grantor, with or without any previous arrangement with the grantee, executes a deed and has it recorded, and notifies-the grantee, who, by words or acts, accepts the conveyance, the delivery is sufficient, as the actual possession of the instrument-is not indispensable. (Kingsbury v. Burnside et al. 58 Ill. 310.) Here, the declaration of the intention to convey the land, the-execution of the deed, the recording of the same, the declaration of having made the deed, and the grantees entering on the land, repairing fences, clearing land and setting out fruit trees, are-all shown, and this is sufficient to show a delivery and acceptance of the deed" according to its terms. The title having been thus conveyed, could not be resumed by the grantor, and no-acts of the grantees show any reason for divesting them of title. It was not error to dismiss complainant’s bill, and the decree is affirmed. Decree affirmed.